TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2013



                                      NO. 03-10-00801-CV


                                 DTWC Corporation, Appellant

                                                 v.

  Susan Combs, Comptroller of Public Accounts of The State of Texas, and Greg Abbott,
                  Attorney General of the State of Texas, Appellees




            APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
             REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the district court’s judgment. IT

IS THEREFORE ordered that the judgment of the district court is reversed.                We render

judgment that DTWC Corporation recover $17,485.22 plus interest from the Comptroller. It is

FURTHER ordered that the appellees pay all costs relating to this appeal, both in this Court and

the court below; and that this decision be certified below for observance.